UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-6299



ZACHARY WILLIAMS,

                                              Petitioner - Appellant,

          versus


FREDERICK MENIFEE; ATTORNEY GENERAL FOR THE
STATE OF MARYLAND,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
00-3504-CCB)


Submitted:   September 20, 2001            Decided:   October 15, 2001


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Zachary Williams, Appellant Pro Se. John Joseph Curran, Jr., At-
torney General, Mary Ann Rapp Ince, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Zachary Williams seeks to appeal the district court’s orders

denying his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2001), as untimely filed and denying his motions filed under

Fed. R. Civ. P. 59(e).   We have reviewed the record and the dis-

trict court’s opinions and find no reversible error.*   Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court.   Williams v. Menifee, No. CA-

00-3504-CCB (D. Md. filed Feb. 1, 2001 & entered Feb. 2, 2001;

filed Feb. 7, 2001 & entered Feb. 8, 2001; Feb. 14, 2001).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




     *
       This case was placed in abeyance pending our decision in
Atkinson v. Angelone, No. 00-6187, 2001 WL 1020287 (4th Cir.
Sept. 6, 2001) (unpublished).


                                 2